Title: From Benjamin Franklin to John Adams, 8 November 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Nov. 8. 1781
The Bearer, Mr Fox, is a young Gentleman of Philadelphia, Son of one of my old Friends, and otherwise well recommended to me by some of the principal People of that Place. I beg leave to present him to your Excellency, and to request for him your Counsels, Civilities and Protection, of which I am persuaded you will find him deserving. With great Respect, I have the honour to be Your Excellency’s most obedient and most humble Servant
B Franklin
His Excellency John Adams Esqr
